DETAILED ACTION

Response to Amendment
Applicant's amendment filed on 01/10/2021 has been entered.  No claims have been amended, added or cancelled.  Claims 1-20 are still pending in this application, with claims 1 and 10 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 2015/0271244; hereinafter Bloch) in view of Gao et al. (US 2019/0258505; hereinafter Gao) and Liang (US 2017/0054630; hereinafter Liang).
Regarding claim 1, Bloch shows a network interface apparatus (Figure 1 show a network interface apparatus), comprising: 
a host interface for connection to a host processor (Par. 0029, 0034; noted a host interface, for connection to a host processor.), which is configured to run multiple virtual entities, including at least first and second virtual entities (Par. 0029-0030; noted multiple virtual entities running on the host processor.), which are assigned different, respective upper-layer addresses for communication over a network (Figures 1-2; Par. 0036-0037; noted client processes running on CPU 22, such as virtual machines 42 and applications running on the virtual machines.  Further noted entries in FDB 73 indicate, for each destination identifier, whether the packet is to be delivered to a process running on CPU 22, and if so, which VM 42 and which QP 66 are to receive the data; or else that the packet is to be forwarded back to network 28.); 
a network interface, which comprises multiple distinct physical ports configured for connection to the network, including at least first and second physical ports (Figures 1-2; Par. 0029, 0034; noted a network interface in the form of two (or more) physical network ports 32, configured for connection to network 28.); and 
processing circuitry, which is coupled between the host interface and the network interface and is configured to construct packet headers for host processor (Par. 0038; noted functions performed also includes constructing an appropriate header for an outgoing packets or packets.) and to associate each of the virtual entities with a respective one of the physical ports, including associating the first and second virtual entities respectively with the first and second 
so that while both of the first and second physical ports are operational, the processing circuitry transmits data packets on behalf of the first and second virtual entities through the associated first and second physical ports (Figures 1-2; Par. 0029, 0034-0037; noted the upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer address (such as a MAC or IP address), which may be a physical or virtualized address. Additionally or alternatively, the destination identifier may comprise transport-layer information, such as a TCP tuple or queue pair (QP) number. Based on the destination identifier, the processing circuitry decides whether to deliver the payload of the data packet to the host processor via the host interface or to forward the data 
Bloch shows all of the elements including the first virtual entity and the first and second physical ports, as discussed above.  Bloch does not specifically show constructing packet headers for the at least first and second virtual entities, using for each constructed packet header, the respective upper- layer address of the virtual entity for which the packet header is constructed and wherein the processing circuitry is further configured, in response to an indication that the first physical port has ceased to operate, to transmit the data packets through the second physical port without changing the upper-layer addresses. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Gao and Liang.  
First, Gao shows constructing packet headers for the at least first and second virtual entities, using for each constructed packet header, the respective upper- layer address of the virtual entity for which the packet header is constructed (Figure 5; Par. 0048-0052; noted hypervisor 114A may obtain one or more IP addresses (e.g., IP address of VTEP 117B) associated with one or more hosts supporting one or more VNICs associated with destination virtual ports (e.g., VP-Y 163, VP-B 164, and/or VP-D 167).  Based on the number of IP addresses obtained at 520, hypervisor 114A may determine how many copies of port mirroring packets to generate in the port mirroring session. For instance, in response to the destination virtual ports residing on a single host, hypervisor 114A may determine to generate one copy of port mirroring packets.).

Second, Liang shows wherein the processing circuitry is further configured, in response to an indication that the first physical port has ceased to operate, to transmit the data packets through the second physical port without changing the upper-layer addresses (Par. 0004, 0050, 0052, 0055, 0059; noted the failover switch has at least one standby port, an active port of the failover switch corresponds to the active path, and each standby port of the failover switch corresponds to one standby path wherein in the presence of a failure on an active port corresponding to an active path, traffic is switched from the active port to a standby port.).
In view of the above, having the system of Bloch, then given the well-established teaching of Liang, it would have been obvious at the time of filing the application to modify the system of Bloch as taught by Liang, in order to provide motivation for avoiding communication interruption (Par. 0055 of Liang).
Regarding claim 2, modified Bloch shows wherein the processing circuitry is configured to implement a virtual switching function, which includes first and second virtual switches, which are associated respectively with the first and second physical ports, and which is configured, in response to the indication that the first physical port has ceased to operate, to transmit the data packets on behalf of the first virtual entity through the second physical port via a virtual link between the first and second virtual switches  (Bloch: Figures 1-2; Par. 0029-0030, 0039, 0055-0057; noted when a computer moves to standby mode, virtual appliances running on 
Regarding claim 3, modified Bloch shows wherein the upper-layer addresses comprise network-layer identifiers (Bloch: Par. 0029, 0037; noted destination identifiers may comprise network-layer addresses.). 
Regarding claim 4, modified Bloch shows wherein the upper-layer addresses comprise transport-layer identifiers (Bloch: Par. 0029, 0037; noted destination identifiers may comprise transport-layer addresses.). 
Regarding claim 5, modified Bloch shows wherein the processing circuitry is also configured, when the first physical port is operational and the second physical port has ceased to operate, to transmit the data packets on behalf of the second virtual entity through the first physical port without changing the upper-layer addresses (Bloch: Figures 1-2; Par. 0029-0030, 0055-0057; noted when a computer moves to standby mode, virtual appliances running on VMs 42 on the computer will not work. To handle this sort of situation, NIC 30 can store at least a part of forwarding database 73 in cache 74 and flood (send all packets coming in through one port 32 out to the other port) upon encountering a forwarding table miss. Alternatively, if the NIC does not maintain forwarding tables, it can simply flood all packets while the host computer is in standby mode.  In this manner, no changes to the upper-layer address are made.). 
Regarding claim 6, modified Bloch shows wherein the processing circuitry is configured, while both of the first and second physical ports are operational, to receive and deliver incoming data packets to the first and second virtual entities, using the assigned upper-layer addresses, through the associated first and second physical ports (Bloch: Figures 1-2; Par. 0029, 0034-0037; noted the upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer address (such as a MAC or IP address), which may be a physical or virtualized address. Additionally or alternatively, the destination identifier may comprise transport-layer information, such as a TCP tuple or queue pair (QP) number. Based on the destination identifier, the processing circuitry decides whether to deliver the payload of the data packet to the host processor via the host interface or to forward the data packet to the network via another one of the physical ports. Typically, the processing circuitry makes its decision by comparing the destination identifier of the data packet to entries in a forwarding database maintained by the NIC.), and 
following the indication that the first physical port has ceased to operate, to receive and deliver the incoming data packets to the first virtual entity through the second physical port using the same upper-layer addresses (Bloch: Figures 1-2; Par. 0029-0030, 0055-0057; noted when a computer moves to standby mode, virtual appliances running on VMs 42 on the computer will not work. To handle this sort of situation, NIC 30 can store at least a part of forwarding database 73 in cache 74 and flood (send all packets coming in through one port 32 out to the other port) upon encountering a forwarding table miss. Alternatively, if the NIC does not maintain 
Regarding claim 8, modified Bloch shows wherein the packet processing circuitry comprises a send pipe, which is configured to construct the data packets on behalf of the both the first and second virtual entities (Bloch: Figure 1; Par. 0010, 0038; noted send pipe 78 constructs the appropriate header for an outgoing packet or packets, reads the data indicated by the WQE from buffer 72, and places the data in the packet payload.), and 
wherein the send pipe comprises port selection logic, which is configured to select the physical ports through which the data packets are to be transmitted depending upon which of the first and second physical ports are operational (Bloch: Figure 1; Par. 0010, 0038; noted port selection logic 82 chooses the network port 32 through which the packets are to be transmitted and passes the packets to corresponding egress buffers 84. When hosts are chained together via NICs 30, the choice of port 32 determines whether the packets will be transmitted directly to a switch in the network or passed along to the next host in the chain.). 
Regarding claim 9, modified Bloch shows wherein the port selection logic is configured, in response to the indication that the first physical port has ceased to operate, to transfer transmission of the data packets on behalf of the first virtual entity from the first physical port to the second physical port without notification to the host processor (Liang: Par. 0004, 0050, 0052, 0055, 0059; noted the failover switch has at least one standby port, an active port of the failover switch corresponds to the active path, and each standby port of the failover switch corresponds to one standby path wherein in the presence of a failure on an active port corresponding to an active path, traffic is switched from the active port to a standby port.).
Regarding claim 10, Bloch shows a method for communication (Figure 3 shows a method performed by the device in Figures 1-2.), comprising: 
configuring a network interface controller (NIC), which is coupled to a host processor (Par. 0029, 0034; noted a host interface, for connection to a host processor.) running multiple virtual entities (Par. 0029-0030; noted multiple virtual entities running on the host processor.), including at least first and second virtual entities, which are assigned different, respective upper-layer addresses for communication over a network (Figures 1-2; Par. 0036-0037; noted client processes running on CPU 22, such as virtual machines 42 and applications running on the virtual machines.  Further noted entries in FDB 73 indicate, for each destination identifier, whether the packet is to be delivered to a process running on CPU 22, and if so, which VM 42 and which QP 66 are to receive the data; or else that the packet is to be forwarded back to network 28.), 
to transmit and receive data packets over the network via multiple distinct physical ports of the NIC, including at least first and second physical ports (Figures 1-2; Par. 0029, 0034; noted a network interface in the form of two (or more) physical network ports 32, configured for connection to network 28.);
constructing packet headers for host processor (Par. 0038; noted functions performed also includes constructing an appropriate header for an outgoing packets or packets.)
 associating each of the virtual entities with a respective one of the physical ports, including associating the first and second virtual entities respectively with the first and second physical ports (Figures 1-2; Par. 0029, 0034-0037; noted processing circuitry 36 in NIC 30 is connected between network ports 32 and bus interface 34 and handles both incoming packets received from network 28 and outgoing packets for transmission to network 28.  Upon receiving, 
so that while both of the first and second physical ports are operational, the NIC transmits data packets on behalf of the first and second virtual entities through the associated first and second physical ports (Figures 1-2; Par. 0029, 0034-0037; noted the upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer address (such as a MAC or IP address), which may be a physical or virtualized address. Additionally or alternatively, the destination identifier may comprise transport-layer information, such as a TCP tuple or queue pair (QP) number. Based on the destination identifier, the processing circuitry decides whether to deliver the payload of the data packet to the host processor via the host interface or to forward the data packet to the network via another one of the physical ports. Typically, the processing circuitry makes its decision by comparing the destination identifier of the data packet to entries in a forwarding database maintained by the NIC.).

However, the above-mentioned claim limitations are well-established in the art as evidenced by Gao and Liang.  
First, Gao shows constructing packet headers for the at least first and second virtual entities, using for each constructed packet header, the respective upper- layer address of the virtual entity for which the packet header is constructed (Figure 5; Par. 0048-0052; noted hypervisor 114A may obtain one or more IP addresses (e.g., IP address of VTEP 117B) associated with one or more hosts supporting one or more VNICs associated with destination virtual ports (e.g., VP-Y 163, VP-B 164, and/or VP-D 167).  Based on the number of IP addresses obtained at 520, hypervisor 114A may determine how many copies of port mirroring packets to generate in the port mirroring session. For instance, in response to the destination virtual ports residing on a single host, hypervisor 114A may determine to generate one copy of port mirroring packets.).
In view of the above, having the system of Bloch, then given the well-established teaching of Gao, it would have been obvious at the time of filing the application to modify the system of Bloch as taught by Gao, in order to provide motivation for providing independent 
Second, Liang shows wherein the processing circuitry is further configured, in response to an indication that the first physical port has ceased to operate, to transmit the data packets through the second physical port without changing the upper-layer addresses (Par. 0004, 0050, 0052, 0055, 0059; noted the failover switch has at least one standby port, an active port of the failover switch corresponds to the active path, and each standby port of the failover switch corresponds to one standby path wherein in the presence of a failure on an active port corresponding to an active path, traffic is switched from the active port to a standby port.).
In view of the above, having the system of Bloch, then given the well-established teaching of Liang, it would have been obvious at the time of filing the application to modify the system of Bloch as taught by Liang, in order to provide motivation for avoiding communication interruption (Par. 0055 of Liang).
Regarding claims 11, 12, 13, 14, 15, 17 and 18, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4, 5, 6, 8 and 9, respectively.
Regarding claim 19, modified Bloch shows wherein the processing circuitry is configured to forward packets of each given virtual entity to the network, only through the physical port associated with the given virtual entity, when the associated physical port is operative (Bloch: Figure 1; Par. 0010, 0038; noted send pipe 78 constructs the appropriate header for an outgoing packet or packets, reads the data indicated by the WQE from buffer 72, and places the data in the packet payload.  Port selection logic 82 chooses the network port 32 through which the packets are to be transmitted and passes the packets to corresponding egress buffers 84. When hosts are chained together via NICs 30, the choice of port 32 determines 
Regarding claim 20, modified Bloch shows wherein the processing circuitry comprises for each of the multiple virtual entities, a respective virtual NIC, which constructs all the outgoing packets for the respective virtual entity, regardless of whether the associated physical port is operative (Bloch: Par. 0027, 0035; noted in a NIC with SR-IOV support, as explained above, each vNIC is linked to one of the physical network ports via a switching function of the NIC, referred to as a virtual switch or "eSwitch." Each of the network ports is linked to a corresponding eSwitch. When a vNIC receives a write request from its respective VM running on the host, the eSwitch checks whether to transmit a packet through the corresponding network port or to pass the data from the sending vNIC to another, receiving vNIC that is linked to the same eSwitch.), 
wherein while both of the first and second physical ports are operational, the outgoing packets constructed by the respective virtual NIC are transmitted through the port associated with the respective virtual entity ports (Bloch: Figures 1-2; Par. 0029, 0034-0037; noted the upon receiving, via one of the physical ports, a data packet from the network, processing circuitry in the NIC checks a destination identifier in the packet. This destination identifier may comprise, for example, the destination link-layer or network-layer address (such as a MAC or IP address), which may be a physical or virtualized address. Additionally or alternatively, the destination identifier may comprise transport-layer information, such as a TCP tuple or queue pair (QP) number. Based on the destination identifier, the processing circuitry decides whether to deliver the payload of the data packet to the host processor via the host interface or to forward the data packet to the network via another one of the physical ports. Typically, the processing circuitry makes its decision by comparing the destination identifier of the data packet to entries in a forwarding database maintained by the NIC.), and wherein in response to an indication that the first physical port has ceased to operate, outgoing packets constructed by the respective virtual NIC on behalf of the first virtual entity are forwarded through the second physical port without changing the upper-layer addresses (Liang: Par. 0004, 0050, 0052, 0055, 0059; noted the failover switch has at least one standby port, an active port of the failover switch corresponds to the active path, and each standby port of the failover switch corresponds to one standby path wherein in the presence of a failure on an active port corresponding to an active path, traffic is switched from the active port to a standby port.).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Gao, Liang and LeFevre (US 2014/0317437; hereinafter LeFevre).
Regarding claim 7, modified Bloch shows all of the elements including wherein the first and second physical ports have respective first and second link-layer identifiers when both of the 
However, the above-mentioned claim limitations are well-established in the art as evidenced by LeFevre.  Specifically, LeFevre shows that the addresses/identifiers are assigned by a subnet manager on the network, and wherein the first link-layer identifier is reassigned to the second physical port when the first physical port ceases to operate (Figures 4-6; Par. 0046; noted port activation instructions 424 may activate ports when a failure occurs. Port activation instructions 424 may receive an indication from node failure notification instructions 422 that another node has failed. Port activation instructions 424 may communicate with the ports to activate appropriate ports in the case of a failure by another node. Port address assignment instructions 426 may assign or reassign port addresses to ports when a failure occurs. Port address assignment instructions 426 may receive an indication from node failure notification instructions 422 that either this node or another node has failed. Port address assignment instructions 426 may communicate with the ports to assign or reassign port addresses to ports in the case of a failure by another node.).
In view of the above, having the system of Bloch, then given the well-established teaching of LeFevre, it would have been obvious at the time of filing the application to modify the system of Bloch as taught by LeFevre, in order to provide motivation for providing low-latency failover handling (with minimal disruption to host devices), for example, by activating reserved ports on a non-failing node with sub-second timing (Par. 0015 of LeFevre).
Regarding claim 16, this claim is rejected based on the same reasoning as presented in the rejection of claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200304413 A1 – directed to a method that discloses a network address being assigned to a virtual network interface of a packet transformation node of a flow management service is identified.
US 20200186598 A1 – directed to a method to load balance via a load balancing node in a virtual network environment, the method including: receiving a request packet from a client through a router; selecting, via a load balancer of the load balancing node, a backend virtual machine server to receive the received request packet; generating, via a virtual switch of the load balancing node, a packet for virtual networking by overlaying information for transmitting the received request packet to the selected backend virtual machine server through a virtual network to the received request packet; and transmitting the generated packet for virtual networking to a hypervisor node including the selected backend virtual machine server.
US 20190097919 A1 – directed to a method that includes an indirect group table includes a first group entry that is associated with a first route tree in a software defined network, wherein the indirect group table affects a plurality of forwarding table entries associated with the first group entry. A failure is detected in the first route tree during a data transmission, and a notification of the failure is sent to a remote controller device, where the remote controller device identifies a second route tree that does not include the failure. After the remote controller device updates the first group entry to be associated with the second route tree, the data transmission is performed using the second route tree.
US 20150370668 A1 – directed to a method where a failure at a first port of the controller node is detected, where the first port is initially assigned a first port identifier and is associated with a logical path through a communications fabric between the first port and a port at a host device.
US 7565568 B1 – directed to virtualization switch failover.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413